                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


    JOSÉ VILLAMÍA,

         Plaintiff,

                     v.                      Civil No. 19-1701 (FAB)

    MVP AUTO CORP.; JOSÉ MEDINA
    and his wife NATALIA MAZORRA,
    in representation of their
    conjugal partnership;
    DR. PEDRO MEDINA and his wife
    NILDA MEDINA, in
    representation of their
    conjugal partnership;
    JOHN DOES 1 AND 2; ABC CORP.;
    XYZ CORP.,

         Defendants.


                             OPINION AND ORDER

BESOSA, District Judge.

        This case involves plaintiff José Villamía (“Villamía”)’s

employment discrimination allegations.           (Docket No. 1.)      Villamía

asserts claims pursuant to federal and Puerto Rico law. 1               Id. at

pp. 13–17.




1  The Court is satisfied that Villamía’s claims pursuant to the Age
Discrimination in Employment Act arise under federal law. 28 U.S.C. § 1331;
see Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 377 (2012); Franchise Tax Bd.
v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 27–28 (1983). The
Court is also satisfied that Villamía’s claims pursuant to the laws of the
Commonwealth of Puerto Rico are “so related” to his federal claims “that they
form part of the same case or controversy under Article III of the United States
Constitution.” 28 U.S.C. § 1367(a); see United Mine Workers of Am. v. Gibbs,
383 U.S. 715, 725 (1966).
Civil No. 19-1701 (FAB)                                                            2

       Before the Court are three responsive filings.                 Defendants

José   Medina    and     Natalia   Mazorra,     in   representation    of    their

conjugal partnership (“the Medina-Mazorra conjugal partnership”),

filed a motion to dismiss.               (Docket No. 12.)      Defendants Pedro

Medina and Nilda Medina, in representation of their conjugal

partnership (“the Medina-Medina conjugal partnership”), also filed

a motion to dismiss.         (Docket No. 19.)        Defendant MVP Auto Corp.

(“MVP”)     filed   an   answer    and    a   request   for   dismissal     of   the

complaint.      (Docket No. 13.)

       As discussed below, the motion to dismiss filed by José Medina

and the Medina-Mazorra conjugal partnership, (Docket No. 12,) is

GRANTED.      The motion to dismiss filed by Pedro Medina and the

Medina-Medina conjugal partnership, (Docket No. 19,) is GRANTED IN

PART AND DENIED IN PART.            MVP’s request for dismissal of the

complaint, (Docket No. 13,) is DENIED.

I.     Background

       A.    Factual Background

             The Court draws the following facts from the complaint.

(Docket No. 1 at pp. 1–17.)               The facts are also drawn from a

document attached to the complaint, which is a notice of Villamía’s

right to sue from the Equal Employment Opportunity Commission

(“EEOC”).     Id., Ex. 1.
Civil No. 19-1701 (FAB)                                                    3

              The Court also considers the document appended to the

Medina-Mazorra conjugal partnership’s motion to dismiss.             (Docket

No. 12, Ex. 1.)      The document is a charge of discrimination by

Villamía presented to the EEOC on July 18, 2018.           Id.   Villamía’s

administrative charge is a “document[] the authenticity of which

[is]    not    disputed   by   the    parties; . . .      official    public

record[]; . . . document[] central to [Villamía’s] claim; or . . .

[a]    document[]   sufficiently     referred   to   in   the    complaint.”

Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993); see Newman v.

Lehman Bros. Holdings Inc., 901 F.3d 19, 25 (1st Cir. 2018);

Brennan v. Zafgen, Inc., 853 F.3d 606, 609–10 (1st Cir. 2017).            No

party disputes the authenticity of the administrative charge.

There is ample precedential support for considering Villamía’s

administrative charge, (Docket No. 12, Ex. 1,) and the EEOC’s

responsive authorization to sue, (Docket No. 1, Ex. 1,) as linked

to his complaint, see, e.g., Jorge v. Rumsfeld, 404 F.3d 556, 559

(1st Cir. 2005); Barber v. Verizon New Eng., Inc., Civ. No. 05-

390, 2005 WL 3479834, at *1 n.1 (D.R.I. Dec. 20, 2005); Maldonado-

Cordero v. AT&T, 73 F. Supp. 2d 177, 185 (D.P.R. 1999) (Pieras,

J.), overruled on other grounds by Rosario Toledo v. Distribuidora

Kikuet, Inc., 151 D.P.R. 634 (2000), as recognized in Bonilla-

Pérez v. Citibank NA, Inc., 892 F. Supp. 2d 361, 366 (D.P.R. 2012)

(Casellas, J.).
Civil No. 19-1701 (FAB)                                                             4

            The Court takes as true the allegations of the complaint.

Zenón v. Guzmán, 924 F.3d 611, 615 (1st Cir. 2019).                       The Court

also draws any inference from those allegations in Villamía’s

favor.    Id.

            MVP sells Toyota cars along with associated parts and

services.       (Docket No. 1 at pp. 3–4.)            It was founded in 1994.

Id.

            Pedro Medina is the president and co-founder of MVP.

Id. at pp. 4, 6.      Pedro Medina directly supervised Villamía from

1994 until 2017.      Id. at p. 6.

             José    Medina   is     Pedro      Medina’s    son.   Id.      He    was

executive    vice    president      of    MVP    until     2017.   Id.       He    is

approximately thirty-five years of age and has less professional

experience than Villamía.           Id. at p. 7.

            Villamía was born in 1966.             Id. at p. 5.    He has worked

in the automobile market for more than thirty years.                Id.    He began

working for MVP in 1994 as a general manager.                Id. at p. 3.    During

his time at MVP, he also worked as vice president of operations.

Id. at p. 6.

            Villamía had various functions as MVP’s general manager.

Id.   He represented MVP before Toyota and financial institutions.

Id.      He also oversaw MVP’s operations and provided input on

important decisions.          Id.        While working as general manager,
Civil No. 19-1701 (FAB)                                                            5

Villamía did not receive any disciplinary action or negative

performance review.        Id.

              Beginning    in    2015    and    continuing      thereafter,   Pedro

Medina and José Medina began making comments related to Villamía’s

age.    Id.    Pedro Medina told Villamía on various occasions that

representatives from Toyota considered Villamía “too old” and

believed MVP needed “young blood.”                  Id.   José Medina made similar

comments.      Id.

              The age-related comments were followed by actions.                 Id.

Pedro Medina began excluding Villamía from meetings with Toyota

representatives.          Id.    José Medina started acting as general

manager in August 2017 and officially assumed the position in March

2018.    Id.

              Meanwhile, Villamía was demoted to the position of used

car    purchasing    manager.          Id.     at    p. 7.     His   authority   was

diminished, and his duties changed.                 Id.   His function was limited

to buying used cars by phone and computer.                    Id.    He also had to

retrieve the cars from the docks, a function that used to be

performed by couriers.           Id.    Unlike other managers, Villamía did

not supervise any employee.             Id.

              At the same time, Henry Ayala (“Ayala”) was named general

sales manager and Villamía’s direct supervisor. Id. He is younger

than Villamía (Ayala is approximately forty-five years old) and
Civil No. 19-1701 (FAB)                                                   6

has less professional experience than Villamía.        Id.   The position

of general sales manager was not discussed with, or offered to,

Villamía.    Id.

            Additionally, Villamía was relocated to a small office

used as a storage space.       Id. at p. 8.   The telephone was removed

from the office, and another telephone was not installed in the

office despite repeated requests and opportunities to do so.           Id.

Consequently, Villamía had to use his personal phone to perform

his work functions.     Id.

            Villamía   expressed   discontent   to   Pedro   Medina,   José

Medina, and the MVP human resources director.          Id.   Villamía was

told by these persons and by Ayala that he would have to perform

his newly assigned duties or MVP would “act.”           Id. at pp. 8–9.

Villamía felt threatened and self-conscious about continuing to

express discontent regarding the discriminatory actions.           Id. at

p. 9.

            Afterwards, Villamía’s attorney sent a letter to Pedro

Medina to notify him of the discriminatory actions being taken

against Villamía.      Id.     MVP’s attorney denied the allegations.

Id.

            Less than a week after receiving that denial, Villamía

received his first written warning in more than two decades of

employment with MVP.         Id.   According to the warning, Villamía
Civil No. 19-1701 (FAB)                                                       7

failed to comply with MVP’s process for purchasing used cars.               Id.

Before the day the warning was issued, MVP did not have a policy

for the process of purchasing used cars; the policy was created on

the same day Villamía was disciplined.           Id.

           During the time he suffered discriminatory treatment,

Villamía notified human resources personnel and his supervisors

about the discriminatory treatment he was receiving. Id. at p. 11.

They did not remedy the situation.         Id.

           Approximately three months later, Villamía took three

days of sick leave due to health issues caused by his work

situation.    Id. at p. 9.   Villamía contacted MVP in the usual way

to let them know of the absences.         Id. at p. 10.

           When Villamía returned to work after those three days,

he was fired for abandoning his employment.            Id.    But, on the same

day, the human resources director confirmed Villamía’s messages

about being sick and Villamía was reinstated.                Id.   Afterwards,

Villamía had a panic attack and left work that day.                   Id.   He

notified     human   resources   before    leaving.          Id.    Villamía’s

psychiatrist extended his rest period for another week.              Id.

           Within a day of the panic attack, Villamía’s attorney

notified MVP’s attorney that Villamía had filed a discrimination

charge against MVP with the EEOC.         Id. at p. 11.       That charge had

been filed a few weeks earlier.      Id.
Civil No. 19-1701 (FAB)                                                        8

           The next day, July 14, 2018, Villamía received two

dismissal letters by mail.        Id.   One letter dismissed him for job

abandonment.   Id.    This letter was dated two days before Villamía

received it (the day Villamía had returned from work, was fired,

reinstated, and suffered the panic attack).              Id.   The other letter

dismissed him for insubordination.            Id.    This letter was dated one

day before Villamía received it (the day Villamía’s attorney

notified MVP’s attorney of the administrative charge).                 Id.

           After his dismissal, Villamía filed another charge of

discrimination with the EEOC.           Id. at p. 12.          This charge of

discrimination is attached to José Medina’s and the Medina-Mazorra

conjugal partnership’s dismissal motion.               (Docket No. 12, Ex. 1.)

In   the   charge,     Villamía     described         discriminatory     actions

perpetrated against him by MVP, Pedro Medina, and José Medina.

Id. at pp. 1–5.

           Villamía has suffered in various ways because of the

discriminatory actions against him.            (Docket No. 1 at p. 12.)      He

lost wages and related income.          Id.     He has also endured mental,

emotional, and physical damages.         Id.

     B.    Procedural Background

           The EEOC issued a notice of Villamía’s right to sue on

April 19, 2019.      Id., Ex. 1 at p. 1.            The notice was received on

April 26, 2019.   Id. at p. 12; id., Ex. 1 at p. 3.
Civil No. 19-1701 (FAB)                                                            9

               Villamía filed his complaint on July 23, 2019.               See id.

at p. 18.       He pleads seven causes of action.          Id. at pp. 13–17.

               Four of Villamía’s claims are made pursuant to the Age

Discrimination in Employment Act (“ADEA”).                Id. at pp. 13–14, 17;

see 29 U.S.C. §§ 621–634.           He alleges that, as a result of being

discriminated against because of his age by MVP, José Medina, and

Pedro    Medina    (collectively,     “defendants”),       he    is     entitled   to

actual damages, compensatory damages, liquidated damages, attorney

fees, back pay, medical costs, and salaries and benefits he will

not earn if reinstatement is not practical.                     (Docket No. 1 at

p. 13.)       He also alleges entitlement to liquidated damages because

of    MVP’s    willful   violation    of    the   ADEA.      Id.   at    pp. 13–14.

Villamía further alleges that defendants owe him back pay because

they retaliated against him.            Id. at p. 14.         Finally, Villamía

states that MVP is liable for attorney fees pursuant to 29 U.S.C.

section 216(b), and prejudgment interest pursuant to Federal Rule

of Civil Procedure 54.         (Docket No. 1 at p. 17.)

               Villamía’s three other claims are based on Puerto Rico

law.    Pursuant to Puerto Rico Law 100, P.R. Laws Ann. tit. 29,

§§ 146–51 (“Law 100”), he alleges that defendants are jointly

liable to him because of an age-based hostile work environment and

for    termination,      and   he   seeks   double    back      pay,    front   pay,

compensatory damages, and costs and attorney fees.                    (Docket No. 1
Civil No. 19-1701 (FAB)                                                                 10

at p. 15.)        Additionally, pursuant to Puerto Rico Law 115, P.R.

Laws Ann. tit 29, § 194a (“Law 115”), Villamía alleges MVP is

liable     to    him    because   of    retaliation,     and       asks   for   damages

including double compensation, back pay, front pay in lieu of

reinstatement, compensatory damages, and costs and attorney fees.

(Docket No. 1 at pp. 15–16.)

                Villamía’s final claim is in the alternative.                     As an

alternative to the above claims (except the claim for attorney

fees and prejudgment interest pursuant to federal law), Villamía

alleges that he is owed a separation payment for unjustified

termination pursuant to Puerto Rico Law 80, P.R. Laws Ann. tit.

29, §§ 185a–185m (“Law 80”).             (Docket No. 1 at pp. 16–17.)

                José Medina and the Medina-Mazorra conjugal partnership

moved to dismiss the claims against them.                    (Docket No. 12.)         They

observe that Villamía’s complaint only appears to allege two claims

against     José       Medina   and    the    conjugal   partnership—retaliation

pursuant to the ADEA and age discrimination pursuant to Law 100.

Id.   at   p. 3.         Nonetheless,        they   choose    to   discuss      all    the

allegations out of caution.             Id.

                José Medina and the Medina-Mazorra conjugal partnership

argue that none of the federal or Puerto Rico claims which Villamía

alleges provides for individual liability.                     See id. at pp. 1–3.

They further argue that Villamía failed to toll the statute of
Civil No. 19-1701 (FAB)                                               11

limitations applicable to the Puerto Rico claims against José

Medina and the Medina-Mazorra’s conjugal partnership.       Id.

            Pedro Medina and the Medina-Medina conjugal partnership

also filed a motion to dismiss.     (Docket No. 19.)    They joined and

adopted the arguments set forth by José Medina and the Medina-

Mazorra conjugal partnership.      Id. at p. 2.

            MVP filed an answer.    (Docket No. 13.)    In addition to

admitting, denying, or otherwise responding to allegations in

Villamía’s complaint, see id. at pp. 1–22, MVP included a litany

of sixty-two affirmative defenses, see id. at pp. 22–28.          At the

end of the list, MVP asks the Court to dismiss the complaint.        Id.

at p. 28.

II.   Legal Standard

      Rule 12(b)(6) permits a defendant to move to dismiss an action

for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6).       To survive the motion, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’”         Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).     A claim is facially plausible

if,   after    accepting   as   true   all   non-conclusory       factual

allegations, the court can draw the reasonable inference that the

defendant is liable for the misconduct alleged.        Ocasio-Hernández
Civil No. 19-1701 (FAB)                                           12

v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).    “Plausible, of

course, means something more than merely possible, and gauging a

pleaded situation’s plausibility is a context-specific job that

compels [a court] to draw on [its] judicial experience and common

sense.” Zenón, 924 F.3d at 616 (internal quotation marks omitted).

A court must decide whether the complaint alleges sufficient facts

to “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555.    The burden is on the plaintiff to allege a viable

cause of action plausibly.    Hochendoner v. Genzyme Corp., 823 F.3d

724, 730 (1st Cir. 2016).

     Assessing the adequacy of a complaint in the First Circuit

involves two steps.     Zenón, 924 F.3d at 615–16.    First, a court

“isolate[s] and ignore[s] statements in the complaint that simply

offer legal labels and conclusions or merely rehash cause-of-

action elements.”    Id. at 615 (internal quotation marks omitted).

Second, the court “take[s] the complaint’s well-pled (i.e., non-

conclusory, non-speculative) facts as true, drawing all reasonable

inferences in the pleader’s favor” to “see if they plausibly

narrate a claim for relief.”      Id. at 615–16 (internal quotation

marks omitted).
Civil No. 19-1701 (FAB)                                                              13

III. Discussion

      A.       MVP’s Request for Dismissal

               Neither MVP’s request for dismissal nor its list of

affirmative defenses includes developed argumentation on why the

Court should dismiss the complaint at this stage of the proceeding.

See Docket No. 13 at pp. 22–28.               Rather, the list introduces new

facts and conclusory statements such as “Plaintiff’s claims fail

to meet the Twombly/Iqbal standard of pleadings.”                     Id. at p. 26.

For current purposes at least, any issue raised by MVP is “adverted

to   in    a   perfunctory     manner,   unaccompanied    by     some       effort   at

developed argumentation,” and thus is “deemed waived.”                         United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990); see Rodríguez

v. Mun. of San Juan, 659 F.3d 168, 175 (1st Cir. 2011).

      B.       Individual Liability Pursuant to ADEA

               The    ADEA   prohibits   an    employer   from    discriminating

against an individual because of that individual’s age.                     29 U.S.C.

§ 623(a).        An    employer   is   “a   person   engaged     in    an    industry

affecting commerce who has twenty or more employees . . . .                          The

term also means . . . any agent of such a person.”                    Id. § 630(b).

In light of these provisions, the question arises as to whether

the ADEA provides for individual liability.

               The United States Supreme Court and the First Circuit

Court of Appeals have not yet decided whether the ADEA provides
Civil No. 19-1701 (FAB)                                                 14

for individual liability.       See Age Discrimination in Employment

Law at 3-8 to -9 (Eric E. Kinder et al. eds., 3d ed. 2018)

[hereinafter “Age Discrimination in Employment Law”]; see also

Suárez v. Pueblo Int’l, Inc., 229 F.3d 49, 56 n.6 (1st Cir. 2000)

(taking no view on the question).              Most circuits have held,

however, that there is no such liability.         See Age Discrimination

in Employment Law at 3-8 to -9.

           District courts in the First Circuit have held there is

no ADEA individual liability.        One district court said “it is

virtually impossible to imagine” that the First Circuit Court of

Appeals would find individual liability in the ADEA in light of

(i) the similarities between the ADEA and Title VII and (ii) the

holding from the First Circuit Court of Appeals that there is no

individual liability pursuant to Title VII.          Gascard v. Franklin

Pierce Univ., Civ. No. 14-220, 2015 WL 1097485, at *7 (D.N.H. Mar.

11, 2015) (citing Fantini v. Salem State Coll., 557 F.3d 22, 30–

31 (1st Cir. 2009)).      This Court similarly explained, “We have

previously found that neither ADEA nor Title VII provide for

individual liability.”     Henao-Henao v. Linde Gas P.R. Inc., Civ.

No. 13-1428, 2014 WL 4537019, at *3 (D.P.R. Sep. 11, 2014) (Pérez-

Giménez, J.).

           As this Court has previously explained, however, the

First   Circuit   Court   of   Appeals   has   provided   for   individual
Civil No. 19-1701 (FAB)                                                           15

liability       in   employment    contexts     through     a    narrow   exception.

López-Rosario v. Programa Seasonal Head Start/Early Head Start de

la Diocesis de Mayagüez, 245 F. Supp. 3d 360, 370–71 (D.P.R. 2017)

(Besosa, J.).        The exception applies to “‘corporate officers with

a significant ownership interest who had operational control of

significant aspects of the corporation’s day to day functions,

including       compensation    of    employees,      and   who    personally    made

decisions       to   continue     operations    despite     financial     adversity

during the period of nonpayment.’”                 Id. (quoting Chao v. Hotel

Oasis, Inc., 493 F.3d 26, 34 (1st Cir. 2007)).                     For instance, a

corporation’s         president      with     “ultimate     control”      over   the

corporation’s day-to-day operations could be held individually

liable pursuant to the Fair Labor Standards Act.                    Chao, 493 F.3d

at     33–34.        In   López-Rosario,       this   Court       contemplated   the

application of this exception to an ADEA claim but concluded that

the facts did not come within the exception.                    245 F. Supp. 3d at

370–71.

            Here, it is plausible that Pedro Medina fits within the

exception discussed in López-Rosario and Chao.                     Pedro Medina is

the president and co-founder of MVP.               (Docket No. 1 at pp. 4, 6.)

As such, Pedro Medina’s motion to dismiss the ADEA claim against

him,    (Docket      No. 19   at     p. 2,)   is   DENIED       WITHOUT   PREJUDICE.

Additionally, because Pedro Medina may incur individual liability,
Civil No. 19-1701 (FAB)                                                    16

the Medina-Medina conjugal partnership’s motion to dismiss the

ADEA claim against it, (Docket No. 19 at p. 2,) is also DENIED

WITHOUT PREJUDICE.      See Morales-Figueroa v. Valdés, Civ. No. 15-

1365, 2016 WL 1171512, at *6 (D.P.R. Mar. 24, 2016) (Domínguez,

J.) (discussing conjugal partnership liability).

            There is no plausible basis for José Medina to come

within the exception discussed in López-Rosario and Chao.                 José

Medina and the Medina-Mazorra conjugal partnership’s request to

dismiss the ADEA claims against them, (Docket No. 12 at p. 5,) is

GRANTED.

     C.     Individual Liability Pursuant to Law 100

            “Puerto Rico Law 100, like the ADEA, provides a cause

of action in favor of those persons who suffer discrimination in

their employment because of their age.”           Álvarez-Fonseca v. Pepsi

Cola of P.R. Bottling Co., 152 F.3d 17, 27 (1st Cir. 1998)

(internal   quotation      marks   and   alteration   omitted).     The   law

provides for civil liability against

     [a]ny employer who . . . discriminates against an
     employee regarding his/her . . . terms, rank, conditions
     or privileges of his/her job, . . . or who limits or
     classifies his/her employees in any way which tends to
     deprive a person of employment opportunities, or that
     affects his/her employee status because of his/her age.

P.R. Laws Ann. tit. 29, § 146. Law 100 defines the term “employer”

to   “[i]nclude[]    any    natural      or   juridical   person   employing
Civil No. 19-1701 (FAB)                                                17

laborers, workers or employees, and the chief, official, manager,

officer, managing partner, administrator, superintendent, foreman,

overseer, agent or representative of such natural or juridical

person.”     Id. § 151(2).

             This Court first considers whether the definition of

employer     clearly   and   unambiguously   resolves   whether   Law 100

provides for individual liability in the circumstances of this

case.    If the answer is yes, the Court need not go further because

“[w]hen a law is clear and free from all ambiguity, the letter of

the same shall not be disregarded, under the pretext of fulfilling

the spirit thereof.”     P.R. Laws Ann. tit. 31, § 14.    As the Supreme

Court of Puerto Rico explained,

        Discovering and implementing the true aims of the
        Legislative   Power   is   a    guiding   principle   of
        hermeneutics.   To fulfill this purpose, courts must
        first heed the letter of the statutory provision at
        issue . . . .   In view of such clarity and lack of
        ambiguity, there is no need to look beyond the letter of
        the law in search of the legislative intent. When the
        law is clear, it is not subject to interpretations.

Rosario-Toledo v. Distribuidora Kikuet, Inc., 151 D.P.R 634 (2000)

(translated at Docket No. 31, Ex. 1 at p. 4) (citation omitted).

             The plain language of the definition of employer in

Law 100 arguably provides for individual liability.        The ordinary

interpretation of the provision is that an employer may be both a

(i) “natural or juridical person employing laborers, workers or
Civil No. 19-1701 (FAB)                                                     18

employees,” and (ii) persons occupying any of the positions listed

in the law, i.e., “the chief, official, manager, officer, managing

partner, administrator, superintendent, foreman, overseer, agent

or representative of such natural or juridical person.”             See P.R.

Laws Ann. tit. 29, § 151(2).        This interpretation is strengthened

by   the   comma   separating     the   two   clauses,   because   the   comma

demarcates the listed positions from the preceding clause which

suggests that the two clauses are independent ways a person can be

considered an employer.       See id.; see also P.R. Laws Ann. tit. 31,

§ 15 (“The words of a law shall generally be understood in their

most usual signification, taking into consideration, not so much

the exact grammatical rules governing the same, as their general

and popular use.”). Additional support arises from the observation

that there would be little reason to include the long list of

positions if the only aim were to provide for respondeat superior

liability.

            This interpretation finds support in the caselaw.              In

Rosario, the Supreme Court of Puerto Rico evaluated whether the

term   “employer”    in   three    anti-discrimination     laws,    including

Law 100, provides for individual liability.              See Docket No. 31,

Ex. 1 at pp. 1, 4.       The Rosario court said that the three laws are

“clear and free from ambiguities” because “[t]heir definitions of

‘employer’     include     the    employer’s     supervisors,      officials,
Civil No. 19-1701 (FAB)                                                        19

administrators and agents, and invoke the unequivocal intention of

the Legislative Assembly to make them liable for workplace sexual

harassment acts when committed by them.”           Id. at p. 4.   The Rosario

court also distinguished federal caselaw construing Title VII

because “[o]ur statute—which is the one at issue here—has a much

wider scope than the mentioned federal statute, since it includes

all kinds of employers, regardless of the number of employees they

may have, as well as their supervisors, officials, administrators,

and   agents.”     Id.         The   Rosario   court   also   noted    that   the

legislative intent “to encourage the employer’s affirmative and

concrete participation in order to guarantee an environment of

respect and dignity for all workers” would be thwarted were an

employer held liable while direct tortfeasors escape liability.

Id. at p. 5. 2

            Further,     the    Supreme   Court   of   Puerto   Rico   recently

characterized a definition of the term employer in Law 69 (a

definition practically identical to the definition applicable to


2 Villamía suggests that the Supreme Court of Puerto Rico’s decision in
Rodríguez-Cruz v. Padilla-Ayala, 125 D.P.R. 486 (1990) (translated at Docket
No. 37 at p. 4) also supports individual liability pursuant to Law 100. See
Docket No. 18 at p. 4; Docket No. 37. The contested questions in Rodríguez-
Cruz, however, do not involve individual liability. See Docket No. 18 at p. 4.
In any event, as discussed below, the Supreme Court of Puerto Rico’s recent
decisions are persuasive in this Court’s estimation of how the Supreme Court of
Puerto Rico “would probably rule in a similar case.” King v. Order of United
Commercial Travelers of Am., 333 U.S. 153, 161 (1948); see also 19 Charles Alan
Wright et al., Federal Practice and Procedure § 4507, at 114 (3d ed. 2016)
(discussing how federal courts sitting in diversity determine the content of
applicable state law).
Civil No. 19-1701 (FAB)                                                        20

Law 100) as “broad.”      Caballer-Rivera v. Adriel Toyota, 200 D.P.R.

120 (2018) (translated at Docket No. 31, Ex. 3 at p. 5).                   Law 69

provides that the term “employer” “[i]ncludes any natural or

juridical person that employs laborers, workers or employees, and

the chief, agent, official, manager, officer, managing partner,

administrator, superintendent, foreman, overseer or representative

of said natural or juridical person.”              P.R. Laws Ann. tit. 29,

§ 1322(2).

           José Medina, Pedro Medina, the Medina-Medina conjugal

partnership, and the Medina-Mazorra conjugal partnership skip past

the Caballer court’s characterization of the definition as broad

to focus on a qualification by the Caballer court.                 With respect

to Law 69, the Caballer court held that “whenever the law mentions

‘employer’, it does not always refer to the same thing.                In each

article mentioning ‘employer’, the nature of the liability or the

imposed   prohibition     must   be    evaluated    to    determine   to    which

components   of    that   broad       definition    the     responsibility    or

prohibition applies.”      See Docket No. 31, Ex. 3 at p. 5.

           The Caballer court’s qualification pertaining to Law 69

is, however, inapplicable here.          According to the Caballer court,

that qualification is a product of limiting language in Law 69

stating   that    the   definitions      apply     “[f]or    the   purposes   of

[Law 69] . . . except when they are clearly incompatible with the
Civil No. 19-1701 (FAB)                                                         21

purposes of this chapter.”             See Docket No. 31, Ex. 3 at p. 5

(quoting P.R. Laws Ann. tit. 29, § 1322).            The broad definition of

employer pertaining to Law 100 is not similarly limited.                 See P.R.

Laws Ann. tit. 29, § 151(2).

           A   different     part   of   the     Caballer   decision     is   more

germane.     Analyzing Law 17, the Caballer court held that in some

contexts     individual     liability    is    excluded     because     in    those

contexts “the law refers to duties that correspond to the employer

or to acts that can only be committed by him [sic].                     Thus, the

responsible subject varies depending on the proscribed behavior.”

See Docket No. 31, Ex. 3 at p. 5.                Applying that holding here,

José Medina, Pedro Medina, the Medina-Medina conjugal partnership,

and the Medina-Mazorra conjugal partnership argue that the alleged

discrimination was done pursuant to authority delegated by MVP.

(Docket No. 12 at pp. 11–12.)

           The Caballer court’s discussion of Law 17 is applicable

to Law 100.     The Caballer court cabined the Rosario decision by

explaining     that   the    Rosario     court    only    needed   to    consider

provisions related to sexual harassment.             See Docket No. 31, Ex. 3

at p. 5–6.     Other provisions, the Caballer court explained, could
Civil No. 19-1701 (FAB)                                                      22

prohibit    individual     liability     “depending     on    the     proscribed

behavior.” 3   Id.

            Here, Villamía invokes some aspects of Law 100 only

appurtenant     to   the   “natural     or   juridical       person   employing

laborers, workers or employees.”             See Docket No. 1 at p. 15.

Specifically, Villamía’s allegations concerning his demotion and

dismissal, see id., concern prohibitions “refer[ring] to duties

that correspond to the employer or to acts that can only be

committed by him,” see Caballer, Docket No. 31, Ex. 3 at p. 5.

            Villamía also invokes other aspects of Law 100 which can

also apply to a person like a supervisor.              See Docket No. 1 at

p. 15.   Villamía alleges that the discriminatory practices created

a hostile work environment.           See Docket No. 1 at p. 15.            This

allegation, like sexual harassment, is something that any person

can cause “regardless of the degree of control or authority they

hold.”   Caballer, Docket No. 31, Ex. 3 at p. 6.



3In this way, José Medina, Pedro Medina, the Medina-Medina conjugal partnership,
and the Medina-Mazorra conjugal partnership are incorrect in their belief that
the decision in Rosario, as clarified by Caballer, is limited to sexual
harassment cases. See Docket No. 12 at p. 9. There is no such statement in
either decision.    To the contrary, according to the Rosario court, it is
“imperative” that a liberal interpretation be given to laws protecting workers
from sexual harassment and discriminatory acts. Id. at p. 5; see also Otero-
Merced v. Preferred Health Inc., 680 F. Supp. 2d 388, 392 n.5 (D.P.R. 2010)
(Fusté, J.) (rejecting the argument that Rosario only applies to sexual
harassment claims).   The Caballer court requires a functional evaluation of
statutory provisions to ascertain whether individual liability applies. See
Docket No. 31, Ex. 3 at p. 5–6.     It does not limit individual liability to
sexual harassment claims. See id.
Civil No. 19-1701 (FAB)                                                    23

           Accordingly, the motions to dismiss the Law 100 claims

on the basis that Law 100 does not impose individual liability,

(Docket No. 12 at pp. 8–13; Docket No. 19 at p. 2,) are GRANTED IN

PART AND DENIED IN PART.         Villamía’s Law 100 claims concerning

demotion and dismissal asserted against the defendant conjugal

partnerships and the individuals, (Docket No. 1 at p. 15,) are

DISMISSED WITH PREJUDICE. 4

     D.    Timeliness of Law 100 Individual Liability Claims

           The statute of limitations for a claim pursuant to

Law 100 is one year.        Ruiz-Ares v. Walgreens Co., Civ. No. 04-

2365, 2008 WL 11501547, at *5 (D.P.R. Sept. 2, 2008) (Pérez-

Giménez, J.).     “A cause of action under Law 100 accrues on the

date that the employee becomes aware of the adverse personnel

action . . . .”     Id.

           Filing an administrative claim with the EEOC may toll

the statute of limitations.      See id.   “Once the plaintiff has filed

the claim and notified the employer-defendant of its filing, the

one-year prescriptive period is suspended throughout the duration




4 In their motions to dismiss, José Medina, Pedro Medina, the Medina-Medina
conjugal partnership, and the Medina-Mazorra conjugal partnership note that
Villamía only alleges ADEA and Law 100 claims against them as individuals yet
they seek dismissal of all claims against them out of an abundance of caution.
(Docket No. 12 at p. 3.) In his response, Villamía only discusses the Law 100
claims. (Docket No. 18.) Based on the language of Villamía’s complaint and
his response, the Court concludes that the only claims asserted against the
defendant conjugal partnerships and individuals are ADEA and Law 100 claims.
Civil No. 19-1701 (FAB)                                                         24

of     the    administrative    proceedings     and    until    the    employer-

defendant[] is notified of the agency’s decision.”               Id.

              “[I]n   order    for   an   administrative     complaint    before

the . . . EEOC to toll the statute of limitations for a cause of

action under . . . Law 100, each particular defendant needs to

have been notified of the filing of the administrative complaint.”

Ortiz v. Valdés, 714 F. Supp. 2d 230, 232 (D.P.R. 2010) (Gelpí,

J.).     “The mere inclusion of the individual defendants’ names in

Plaintiff’s addendum to the administrative charge, which relates

the    alleged    discriminatory      events,   does   not     suffice   for    an

extrajudicial claim where ‘the debtor or passive subject of the

right’ did not personally receive notice.”             Id. at 233.

              In this case, Villamía’s administrative charge was not

personally notified to the defendant conjugal partnerships or the

individuals.      See Docket No. 12, Ex. 1.       Villamía does not allege

in his complaint that the charge was personally notified to the

defendant conjugal partnerships or the individuals.                   See Docket

No. 1.       The charge itself gives no indication that the defendant

conjugal partnerships or the individuals received notice.                      See

Docket No. 12, Ex. 1.         It makes no difference that José Medina and

Pedro Medina were mentioned in the narrative included with the

charge.      Ortiz, 714 F. Supp. 2d at 233.
Civil No. 19-1701 (FAB)                                                        25

             In   his    response   to   the    dismissal    motions,    Villamía

asserts that the individuals in the conjugal partnerships were

notified     of   the    administrative        charge   through   their     legal

representation.         (Docket No. 18 at p. 9.)          The only support for

the assertion, however, is the fact that the EEOC copied the legal

representatives in its notice of Villamía’s right to sue once its

process was finished. See id. (citing Docket No. 1, Ex. 1.) There

is   no    evidence     or   allegation    that     the     defendant    conjugal

partnerships and individuals, or their attorneys, were notified at

the outset of the filing of the administrative charge.                  The right-

to-sue notice is merely notice of the agency’s decision that would

ordinarily end a tolling period, Ruiz-Ares, 2008 WL 11501547, at

*5, but here there is no indication that the tolling period ever

began.

             Additionally, Villamía brings to the Court’s attention

the Puerto Rico Supreme Court’s decision in Matos-Molero v. Roche

Products, Inc., 132 D.P.R. 470 (1993) (translated at Docket No. 37

at p. 22).    See Docket No. 18 at p. 7 (citing Matos-Molero).               This

decision, however, is irrelevant to the question before the Court.

The Matos-Molero court did not decide what constitutes sufficient

notice; the decision simply states in passing that the employer

received notice before moving to the disputed questions in the

case.     See Docket No. 37 at p. 22.           Indeed, the decision did not
Civil No. 19-1701 (FAB)                                                           26

even involve the question of notice to an individual defendant; it

appears that the only defendant in the case is the employer.                    See

id.

           Thus,    the   Court    must    determine     whether     the    claims

against the defendant conjugal partnerships and individuals were

filed within the one-year statute of limitations.                  Based on the

allegations    in   the   complaint,      the   latest    possible      date   that

Villamía could have become aware of the hostile work environment

is July 14, 2018.     (Docket No. 1 at p. 11.)           On July 14, Villamía

received the two dismissal letters, and his complaint does not

identify any subsequent discriminatory actions.                   Id.    Villamía

filed his complaint on July 23, 2019.             See Docket No. 1.            Since

more than one year passed between those two dates, the hostile

work environment claims pursuant to Law 100 against the defendant

conjugal partnerships and individuals are time-barred.                         As a

result, the motions to dismiss those claims on timeliness grounds,

(Docket No. 12 at p. 13; Docket No. 19 at p. 2,) are GRANTED, and

the   claims   against    the     defendant     conjugal       partnerships     and

individuals,    (Docket     No. 1    at     p. 15,)      are    DISMISSED      WITH

PREJUDICE.
Civil No. 19-1701 (FAB)                                                   27

IV.   Conclusion

      José Medina and the Medina-Mazorra conjugal partnership’s

motion to dismiss, (Docket No. 12,) is GRANTED.          Villamía’s claims

against José Medina and the Medina-Mazorra conjugal partnership

pursuant to the ADEA and Law 100, (Docket No. 1 at pp. 13–15,) are

DISMISSED WITH PREJUDICE.

      Pedro Medina and the Medina-Medina conjugal partnership’s

motion to dismiss, (Docket No. 19,) is GRANTED IN PART AND DENIED

IN PART.      Villamía’s claims against Pedro Medina and the Medina-

Medina conjugal partnership pursuant to Law 100, (Docket No. 1 at

p. 15,) are DISMISSED WITH PREJUDICE.

      MVP’s    request   for   dismissal    of   the   complaint,   (Docket

No. 13,) is DENIED.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, January 15, 2020.


                                           s/ Francisco A. Besosa
                                           FRANCISCO A. BESOSA
                                           UNITED STATES DISTRICT JUDGE
